Citation Nr: 0213688	
Decision Date: 10/04/02    Archive Date: 10/10/02

DOCKET NO.  98-14 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
40 percent for degenerative changes of the lumbosacral spine 
at L1-L2 and L5-S1.

2.  Entitlement to an initial disability rating in excess of 
10 percent for right knee patellofemoral syndrome.

3.  Entitlement to an initial disability rating in excess of 
10 percent for left knee arthritis.

4.  Entitlement to an initial compensable disability rating 
for bursitis of the left hip.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel


INTRODUCTION

The veteran served on active duty from March 1983 to March 
1988, and from January 1990 to September 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which, in relevant part:  granted 
the veteran's claim for service connection for a low back 
disorder, and assigned a noncompensable (zero percent) 
disability rating thereto; granted the veteran's claim for 
service connection for bilateral degenerative joint disease 
of the knees, and assigned a 10 percent disability rating 
thereto; and granted the veteran's claim for service 
connection for bursitis of the left hip, and assigned a 
noncompensable (zero percent) disability rating thereto.  The 
veteran filed a timely appeal to the disability ratings 
assigned to these disabilities.

The Board notes that in November 2001, following a Board 
remand and a new VA examination, the RO issued a rating 
decision which increased the disability evaluation for the 
veteran's service-connected lumbosacral spine disorder from 
noncompensably disabling to 40 percent disabling, effective 
from the date of VA's receipt of the veteran's claim for 
service connection for this disorder.  The Board notes that 
in a claim for an increased rating, "the claimant will 
generally be presumed to be seeking the maximum available 
benefit allowed by law and regulation, and it follows that 
such a claim remains in controversy where less than the 
maximum available benefit is awarded."  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  There is nothing in the record to show 
that the veteran expressly stated that he was only seeking a 
40 percent rating for his lumbosacral spine disorder.  
Further, there is no written withdrawal of this issue under 
38 C.F.R. § 20.204 (2001).  Therefore, the issue of an 
increased rating for degenerative changes of the lumbosacral 
spine at L1-L2 and L5-S1 remains in appellate status.

The Board also notes that in that same rating decision, the 
RO determined that separate 10 percent ratings were warranted 
for the veteran's right and left knee disorders, formerly 
rated as a single bilateral knee disorder at 10 percent 
disabling.  Therefore, the Board has framed the issues as 
such on the cover page of this decision.

When this matter was previously before the Board in March 
2000 it was remanded to the RO for further development, to 
particularly include providing the veteran with a new 
orthopedic examination, which has been accomplished.  The 
case is now before the Board for appellate consideration.


FINDINGS OF FACT

1.  There has been compliance with the duty to assist and 
duty to notify provisions of the Veterans Claims Assistance 
Act of 2000.
 
2.  The veteran's lumbosacral spine disorder is manifested by 
x-ray evidence of degenerative disc disease that causes 
severe limitation of lumbar spine motion, and he is receipt 
of the maximum schedular rating available for this 
disability.

3.  The veteran's right knee disorder is manifested by 
degenerative joint disease that causes painful motion of the 
joint, thereby limiting the motion of the knee joint.

4.  The veteran's left knee disorder is manifested by 
degenerative joint disease that causes painful motion of the 
joint, thereby limiting the motion of the knee joint.

5.  The veteran's left hip bursitis has fully resolved, and 
the veteran has a full range of left hip motion without any 
associated pain, weakness, fatigability, lack of endurance or 
incoordination.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 40 
percent for degenerative changes of the lumbosacral spine at 
L1-L2 and L5-S1 have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.321, 4.1-4.3, 4.7, 4.10, 4.40, 4.71a, Diagnostic Code 
5010-5292 (2001); 66 Fed. Reg. 45630-32 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159). 

2. The schedular criteria for an evaluation in excess of 10 
percent for patellofemoral syndrome of the right knee have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.321, 4.1-4.3, 4.7, 4.10, 
4.40, 4.71a, Diagnostic Code 5010 (2001); 66 Fed. Reg. 45630-
32 (Aug. 29, 2001) (codified as amended at 38 C.F.R. § 
3.159).

3.  The schedular criteria for an evaluation in excess of 10 
percent for arthritis of the left knee have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.321, 4.1-4.3, 4.7, 4.10, 4.40, 4.71a, 
Diagnostic Code 5010 (2001); 66 Fed. Reg. 45630-32 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 3.159).

4.  The schedular criteria for a compensable evaluation for 
bursitis of the left hip have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.321, 4.1-4.3, 4.7, 4.10, 4.40, 4.71a, Diagnostic 
Code 5019-5252 (2001); 66 Fed. Reg. 45630-32 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist; Duty to Notify

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2002).  The legislation has eliminated the well-
grounded claim requirement, has expanded the duty of VA to 
notify the appellant and the representative, and has enhanced 
its duty to assist an appellant in developing the information 
and evidence necessary to substantiate a claim.  See 
generally VCAA.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

The United States Court of Appeals for Veterans Claim (Court) 
held in Holliday v. Principi, 14 Vet. App. 280 (2001) that 
the VCAA was potentially applicable to all claims pending on 
the date of enactment, citing Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  Subsequently, however, the United States 
Court of Appeals for the Federal Circuit held that Section 3A 
of the VCAA (covering the duty to notify and duty to assist 
provisions of the VCAA) was not retroactively applicable to 
decisions of the Board entered before the effective date of 
the VCAA (Nov. 9, 2000).  Bernklau v. Principi, No. 00-7122 
(Fed. Cir. May 20, 2002); See also Dyment v. Principi, No. 
00-7075 (Fed. Cir. April 24, 2002).  In reaching this 
determination, the Federal Circuit appears to reason that the 
VCAA may not apply to claims or appeals pending on the date 
of enactment of the VCAA.  However, the Federal Circuit 
stated that it was not reaching that question.  The Board 
notes that VAOPGCPREC 11-2000 (Nov. 27, 2000) appears to hold 
that the VCAA is retroactively applicable to claims pending 
on the date of enactment.  Further, the regulations issued to 
implement the VCAA are to be applicable to "any claim for 
benefits received by VA on or after November 9, 2000, the 
VCAA's enactment date, as well as to any claim filed before 
that date but not decided by VA as of that date."  66 Fed. 
Reg. 45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 1991).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA. 

Among its other provisions, the VCAA redefines the obligation 
of VA with respect to the duty to assist.  See 38 U.S.C.A. 
§ 5103A (West Supp. 2002).  First, VA has a duty to notify 
the veteran and his representative of any information and 
evidence necessary to substantiate and complete a claim for 
VA benefits.  See 38 U.S.C.A. §§ 5102 and 5103 (West Supp. 
2002).  Second, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate his or her 
claims.  See 38 U.S.C.A. § 5103A (West Supp. 2002).  

In the present case, the Board concludes that VA's redefined 
duty to assist and duty to notify have been fulfilled to the 
extent practicable.  The Board finds that the veteran was 
provided adequate notice as to the evidence needed to 
substantiate his claims, as well as notice of the specific 
legal criteria necessary to substantiate his claims.  The 
Board concludes that discussions as contained in the initial 
rating decision dated in August 1997, in the statement of the 
case (SOC) issued in August 1998, in the supplemental 
statement of the case (SSOC) issued in November 2001, in a 
Board remand dated in March 2000, and in correspondence to 
the veteran have provided him with sufficient information 
regarding the applicable regulations regarding the evidence 
necessary to substantiate his claims.  

Furthermore, the Board observes that in a lengthy letter to 
the veteran dated in November 2001, the RO provided the 
veteran with detailed information about the new rights 
provided under the VCAA, including the furnishing of forms 
and notice of incomplete applications under 38 U.S.C.A. 
§ 5102, providing notice to claimants of required information 
and evidence under 38 U.S.C.A. § 5103, and the duty to assist 
claimants under 38 U.S.C.A. § 5103A.  The RO described the 
evidence needed to establish the veteran's claims, and 
specifically identified what evidence was needed from the 
veteran versus what evidence VA would attempt to procure.  
The Board finds, therefore, that such documents are in 
compliance with the VA's revised notice requirements.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
veteran and his representative further plainly show through 
their statements and submissions of evidence that they 
understand the nature of the evidence needed to substantiate 
the veteran's claims.  As the RO has completely developed the 
record, the requirement that the RO explain the respective 
responsibility of VA and the veteran to provide evidence is 
moot.  The Board concludes that VA does not have any further 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  

The Board also finds that to the extent practicable at this 
time, all relevant facts have been properly developed with 
respect to the issues on appeal, and that all relevant 
evidence necessary for an equitable resolution of these 
issues has been identified and obtained.  The evidence of 
record includes the veteran's service medical records, post-
service VA outpatient treatment notes and examination 
reports, including x-rays and magnetic resonance imaging 
(MRI), and several personal statements made by the veteran in 
support of his claim.  In response to a Board remand dated in 
March 2000, the RO arranged for the veteran to be examined by 
an orthopedic surgeon to determine the precise nature and 
extent of his musculoskeletal disorders, and to comment on 
their impact on the veteran's functioning.  The RO has 
obtained all pertinent records regarding the issues on appeal 
and has effectively notified the veteran of the evidence 
required to substantiate his claims.  The Board is not aware 
of any additional relevant evidence that is available in 
connection with this appeal, and concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claims.  Therefore, 
no further assistance to the veteran regarding the 
development of evidence is required, and would otherwise be 
unproductive.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burden on VA with no benefit flowing to the 
veteran are to be avoided.)

In light of the foregoing, the Board finds that under the 
circumstances of this case, VA has made reasonable efforts to 
assist the veteran in attempting to substantiate his claims 
and that additional assistance is not required.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 66 Fed. Reg. 45,620 (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).

Relevant Laws and Regulations

The veteran has claimed entitlement to increased ratings for 
his service-connected lumbosacral spine disorder, right and 
left knee disorders, and left hip disorder.  These are 
original claims placed in appellate status by a notice of 
disagreement (NOD) taking exception to the initial rating 
awards dated in August 1997.  Under these circumstances, VA 
must attempt to obtain all such medical evidence as is 
necessary to evaluate the severity of the veteran's 
disabilities from the effective date of service connection to 
the present.  Fenderson v. West, 12 Vet. App. 119, 127 
(1999), citing Goss v. Brown, 9 Vet. App. 109, 114 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 98 (1996); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  See also 38 C.F.R. 
§ 4.2 (ratings to be assigned "in the light of the whole 
recorded history").  This obligation was satisfied by the 
various examinations and treatment reports described below, 
and the Board is satisfied that all relevant facts have been 
properly and sufficiently developed.  In addition, in cases 
where the claim for a higher evaluation stems from an initial 
grant of service connection for the disability at issue, as 
here, "staged" ratings may be assigned if there is a 
material change in the degree of disability during the 
pendency of the appeal.  See generally Fenderson, 12 Vet. App 
at 119. 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (2001).

Factual Background and Analysis

I.  Lumbosacral spine disorder

Evidence relevant to the severity of the veteran's 
lumbosacral spine disorder includes VA outpatient treatment 
notes dated from November 1996 to July 1998.  These records 
indicate frequent complaints of low back pain.  At the time 
of an orthopedic consultation in December 1996, the veteran 
was found to have a full range of motion of the lumbar spine, 
with no tenderness to percussion or spasm.  Straight leg 
raising was negative, as was Babinski's sign.  The veteran 
could walk on his heels and toes, and deep tendon reflexes 
were 2/5 throughout.  X-rays were said to show mild to 
moderate degenerative changes.  The examiner rendered a 
diagnosis of low back pain, mildly symptomatic.

The veteran was again seen for low back pain in February 
1997, at which time an acute exacerbation of low back pain 
was diagnosed.  The examiner requested that a magnetic 
resonance imaging (MRI) of the veteran's spine be conducted, 
and a VA outpatient treatment note dated later in February 
1997 indicated that the results of this testing were normal, 
with no evidence of any cord or nerve root compression.

In December 2000, the veteran underwent a VA fee-basis 
examination by a private orthopedic surgeon.  At that time, 
the veteran presented with complaints of back pain, which was 
aggravated by any and all activities.  He stated that bending 
and stooping both resulted in significant discomfort in the 
low back on the right side, but denied any radicular 
complaints.  On examination, there was no evidence of 
scoliosis.  There was some flattening of the normal lumbar 
lordosis and some increase in the kyphosis of the lower 
thoracic area.  Weight-bearing gait, walking on toes and 
walking on heels were all within normal limits.  He was able 
to squat only partially due to back and bilateral knee pain.  
There was no evidence of muscle spasm, swelling or masses.  
Tenderness in the erector spinae muscles on the right was 
noted, as well as pain beginning almost immediately on 
flexion.  There was no range of pain-free motion during the 
examination, and the examiner stated that the ranges of 
motion were all limited because of pain throughout the ranges 
of motion.  There was no weakness, fatigability, lack of 
endurance or incoordination of the lumbar spine.

Range of motion testing of the lumbar spine yielded the 
following results:  active flexion to 40 degrees (passive to 
50 degrees), with 95 degrees noted as normal; active and 
passive extension backward to 10 degrees, with 35 degrees 
noted as normal; active and passive bending to the right and 
left to 10 degrees, with 40 degrees noted as normal; and 
active and passive right and left rotation to 10 degrees, 
with 35 degrees noted as normal.

X-rays of the lumbar spine were normal throughout the lumbar 
vertebrae, with well-maintained disc spaces and no evidence 
of any facet arthritis.  The examiner rendered a diagnosis of 
recurrent low back strain with progression to minimal 
degenerative changes of the lumbar spine at L1-L2 and L5-S1.  
The examiner commented that the veteran had symptomatology 
that had been substantiated by objective findings, noting 
that the veteran had limited range of motion that produced 
pain and areas of tenderness.  He indicated that there were 
no neurological deficits of the lumbar spine.  He also noted 
that the findings of mild degenerative changes of the lumbar 
spine were at least as likely as not a progression of his 
chronic lumbar strain, and would cause mild to moderate 
functional limitations.  Finally, he indicated that a x-ray 
finding of Scheuermann's mild adolescent kyphosis at T11-T12 
was a separate disease entity which affected only the 
thoracic spine.

The veteran's degenerative change of the lumbosacral spine at 
L1-L2 and L5-S1 has been evaluated as 10 percent disabling 
under the provisions of 38 C.F.R. § 4.71a, DC 5010, pursuant 
to which the severity of traumatic arthritis is evaluated.  
DC 5010 states that traumatic arthritis is to be rated as 
degenerative arthritis under DC 5003.  DC 5003, in turn, 
states that the severity of degenerative arthritis, 
established by x-ray findings, is to be rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint or joints affected.  

The limitation of lumbar spine motion is evaluated under the 
provisions DC 5292.  Under DC 5292, a 10 percent rating is 
warranted for slight limitation of lumbar spine motion.  If 
such limitation is moderate, a 20 percent rating is 
warranted.  Finally, if such limitation is severe, a 40 
percent rating is warranted.  In light of the findings of 
severely limited lumbar spine motion, the Board finds that a 
40 percent rating under DC 5010-5292 is warranted for the 
veteran's lumbosacral spine disorder.  However, as a 40 
percent rating is the highest rating allowed under DC 5292, 
an increased rating under this code is not available.

Therefore, the Board has considered whether the veteran is 
entitled to a higher rating under the provisions of other 
related codes.  In this regard, the evidence does not show 
that the veteran suffers from residuals of a vertebra 
fracture, as contemplated by DC 5285, or complete bony 
fixation (ankylosis) of the spine, as contemplated by DC 
5286.  Similarly, there is no evidence of intervertebral disc 
syndrome, as contemplated by DC 5293, particularly in light 
of the recent examination findings of no neurological 
deficits of the veteran's low back.  Finally, while there is 
evidence that the veteran suffers from recurrent lumbosacral 
strain, as contemplated by DC 5295, this code does not 
provide for a rating in excess of 40 percent.

The Board has also considered whether the provisions of 38 
C.F.R. §§ 4.40, 4.45, and 4.59 (2001) may provide a basis for 
an increased evaluation for service-connected lumbosacral 
spine disability.  In DeLuca v. Brown, 8 Vet. App. 202 
(1995), the Court held that 38 C.F.R. §§ 4.40, 4.45, and 4.59 
were not subsumed into the diagnostic codes under which the 
veteran's disabilities are rated, and that the Board has to 
consider the functional loss due to pain of a musculoskeletal 
disability under 38 C.F.R. § 4.40, separate from any 
consideration of the veteran's disability under the 
diagnostic codes.  DeLuca, 8 Vet. App. at 206.

However, in Johnston v. Brown, 10 Vet. App. 80, 85 (1997), 
the Court determined that if a claimant is already receiving 
the maximum disability rating available based on 
symptomatology that includes limitation of motion, it is not 
necessary to consider whether 38 C.F.R. § 4.40 and 4.45 are 
applicable.  In the instant case, the veteran is receiving a 
40 percent evaluation for his limitation of lumbar spine 
motion, which is the maximum allowable rating under DC 5292.  
Accordingly, the aforementioned provisions of 38 C.F.R. 
§§ 4.40 and 4.45 are not for consideration.  See Johnston, 10 
Vet. App. at 85.

II.  Right and left knee disorders

Evidence relevant to the severity of the veteran's right and 
left knee disorders includes a VA outpatient treatment note 
dated in November 1996, at which time the veteran complained 
of knee pain, left greater than right.  Examination of the 
knees revealed no swelling or redness, and a full range of 
motion without pain.  Tenderness was noted at the medial left 
knee, as well as prepatellar tenderness.  The examiner 
rendered a diagnosis of chronic knee pain, left greater than 
right, and suggested an orthopedic consultation.

The veteran underwent the suggested orthopedic consultation 
in December 1996, at which time the veteran complained of 
bilateral knee pain, left greater than right, which had not 
been relieved by medications or physical therapy.  Physical 
examination revealed bilateral tenderness to percussion at 
the patellar tendon and tenderness to the left medial 
collateral ligament.  There was no ligamentous laxity, and 
both knees had a full range of motion.  Grind test was 
positive.  The examiner rendered a diagnosis of bilateral 
patellofemoral syndrome, left greater than right.

The veteran underwent a VA x-ray of the left knee in December 
1996, which revealed mild spurring of the tibial spine that 
favored mild degenerative osteoarthrosis, otherwise the 
osseous structures were intact.  A x-ray of the veteran's 
right knee was not conducted at that time.

At the time of the veteran's December 2000 VA fee-basis 
examination, he complained of bilateral knee pain, which was 
aggravated by squatting and prolonged standing or walking.  
On examination, the veteran was able to squat partially, 
limited by low back and bilateral knee pain.  He was able to 
arise easily from sitting and supine positions.  There was no 
evidence of any muscle spasm, swelling or masses.  Range of 
motion testing revealed active and passive knee motion from 
zero to 130 degrees bilaterally, with zero to 140 degrees 
noted to be normal.  The examiner stated that range of motion 
was limited due to pain at the limits of flexion bilaterally.  
Muscle group strength was normal throughout, and neurological 
testing was normal as well.  There was some minimal 
retropatellar crepitation on the left, but none on the right.  
All ligamentous structures were intact, and both Drawer and 
McMurray's sings were negative bilaterally.  There was no 
evidence of any effusion of either knee.  The examiner sated 
that there was no evidence of any weakness, fatigability, 
lack of endurance or incoordination of movement, and that 
there was no muscle atrophy or wasting.  X-rays of the left 
knee revealed mild patellar surface changes, consistent with 
mild patellofemoral arthropathy, otherwise normal.  A x-ray 
of the right knee was not conducted.  The examiner rendered 
diagnoses of bilateral arthritis of both knees, left greater 
than right, status post arthroscopy.  He also commented that 
his clinical examination findings of crepitation and limited 
range of knee motion due to pain were consistent with 
arthritis, although x-rays failed to confirm this.  He opined 
that the veteran's low back and bilateral knee problems would 
cause mild to moderate functional limitations.

The veteran's right and left knee disorders have each been 
rated as 10 percent disabling under the provisions of DC 
5010.  While arthritis of either knee has not been confirmed 
by x-ray (and, indeed, x-rays of the veteran's right knee 
have not been performed in the past several years), the Board 
finds that since the examiner who performed the December 2000 
examination stated that his clinical findings were 
"consistent with arthritis," ratings under this code are 
appropriate.

As noted above, under DC 5010, arthritis, due to trauma and 
established by x-ray findings, is to be rated as degenerative 
arthritis under DC 5003.  DC 5003, in turn, states that 
arthritis is to be rated on the basis of limitation of motion 
under the appropriate diagnostic code for the specific joint 
or joints affected.  Under the VA Rating Schedule, limitation 
of knee flexion is rated under DC 5260.  Under this code 
section a minimum 10 percent rating requires flexion to be 
limited to only 45 degrees.  As the veteran's right and left 
knee flexion has most recently been shown to exhibit 130 
degrees of flexion, well in excess of 45 degrees, a 
compensable rating under this code section is not warranted.  
Similarly, under DC 5261, pursuant to which the limitation of 
knee extension is evaluated, a minimum 10 percent rating 
requires extension to be limited to 10 degrees.  As the 
veteran has most recently been shown to exhibit full right 
and left knee extension to zero degrees, well in excess of 10 
degrees, a compensable rating under this code section is not 
warranted

However, DC 5010 also provides that when the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or groups of minor joints affected by limitation of 
motion.  Such limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  In this case, the 
Board notes that the examiner who performed the December 2000 
examination indicated that the veteran's symptomatology was 
"substantiated by objective findings," and noted that 
"pain is visibly manifested on movement of the low back and 
knees, but no other areas."  The Board finds that these 
comments constitute satisfactory evidence of painful right 
and left knee motion, such that a 10 percent rating for each 
knee is warranted.  However, as the veteran's limitation of 
knee motion is noncompensable under the codes that address 
limitation of flexion and extension, a higher rating under 
these codes is not warranted.

The Board has also considered whether the veteran is entitled 
to a higher rating under the provisions of DC 5257, pursuant 
to which recurrent subluxation or lateral instability of the 
knee joint is evaluated.  However, as the evidence does not 
show that the veteran exhibits such symptoms, much less that 
they are moderate, as required for the assignment of a 20 
percent rating under this code, an increased rating under DC 
5257 is not warranted.

Finally, the Board acknowledges that the veteran's right and 
left knee disorder have repeatedly been reported to be 
productive of pain.  However, this pain has specifically been 
taken into consideration in granting the veteran 10 percent 
disability ratings under DC 5010.  Indeed, the veteran's 
painful knee motion served as the primary basis for a 
compensable evaluation.  The veteran is not shown to have 
such disabling pain productive of functional impairment as to 
warrant consideration of assignment of an increased 
evaluation under the criteria of 38 C.F.R. §§ 4.40, 4.45, or 
4.59.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).

III.  Bursitis of the left hip

Evidence relevant to the severity of the veteran's bursitis 
left hip includes a VA outpatient treatment note dated in 
November 1996, at which time the veteran complained of left 
hip pain for the previous two days.  He denied any recent 
trauma or history.  On examination, the veteran had full 
range of hip motion without pain, but did exhibit some 
tenderness of the left thigh.  The examiner rendered a 
diagnosis of left thigh pain, probably secondary to muscle 
strain.

Also relevant is the report of a VA x-ray of the veteran's 
hips conducted in December 1996.  At that time, a small bone 
island was noted in the left supra-acetabular region, but 
otherwise the hips were grossly normal.

The veteran underwent a VA hips examination in July 1997, at 
which time findings on physical examination were essentially 
normal, save for a complaint of pain on rotation of the hips.  
A final diagnosis was not rendered at that time.

At the time of the VA fee-basis examination in December 2000, 
the veteran stated that he sometimes had pain in the lateral 
aspect of the left hip, which had been labeled as bursitis.  
However, he indicated that it was not a significant factor at 
the present time.  Physical examination of the hips was 
unremarkable.  There was full range of motion of the hips on 
both active and passive motion, and there was no pain, 
weakness, fatigability, lack of endurance or incoordination 
on range of motion testing.  The examiner rendered a 
diagnosis of normal hip joints bilaterally, with a history of 
trochanteric bursitis.  He then opined as follows:  
"Examination of the hips is normal.  There is full range of 
motion with no associated pain, weakness, fatigability, lack 
of endurance and incoordination.  The previous history of 
bursitis of the left hip has already resolved."

The veteran's bursitis of the left hip has been evaluated as 
noncompensably (zero percent) disabling under the provisions 
of 38 C.F.R. § 4.71a, DC 5019, pursuant to which the severity 
of bursitis is evaluated.  A Note to this code indicates that 
bursitis is to be evaluated as degenerative arthritis, based 
upon limitation of motion of the affected parts.  The rating 
codes relating to limitation of hip motion all provide for a 
minimum 10 percent rating, either for limitation of thigh 
extension to 5 degrees (DC 5251), limitation of thigh flexion 
to 45 degrees (DC 5252), or limitation of thigh rotation to 
15 degrees (DC 5253).  In this case, the Board finds that the 
evidence does not show that the veteran suffers from any 
limitation of left hip motion whatsoever.  Indeed, the most 
recent examination findings showed no active symptomatology 
at all, and the examiner noted that the veteran's bursitis 
had "resolved."  VA regulations state that in every 
instance where the rating schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2001).  
Thus, the Board determines that a noncompensable (zero 
percent) rating is the maximum rating warranted for the 
veteran's bursitis of the left hip.

In reaching the foregoing decisions to deny increased ratings 
for the four disabilities at issue, the Board has also given 
consideration to the potential application of 38 C.F.R. § 
3.321(b)(1) (2001).  In this regard, however, the evidence 
does not show an exceptional or unusual disability picture as 
would render impractical the application of the regular 
schedular rating standards.  See 38 C.F.R. § 3.321 (2001).  
The current evidence of record does not demonstrate, nor has 
it been contended, that these disabilities resulted in 
frequent periods of hospitalization.  Moreover, while these 
disabilities may have an adverse effect upon employment, as 
noted by the veteran, it bears emphasis that the schedular 
rating criteria are designed to take such factors into 
account.  Accordingly, with the lack of evidence showing 
unusual disability not contemplated by the Rating Schedule, 
the Board concludes that a remand to the RO, for referral of 
these issues to the VA Central Office for consideration of an 
extraschedular evaluation pursuant to 38 C.F.R. § 3.321, is 
not warranted. 















ORDER

An initial disability rating in excess of 40 percent for 
degenerative changes of the lumbosacral spine at L1-L2 and 
L5-S1 is denied.

An initial disability rating in excess of 10 percent for 
right knee patellofemoral syndrome is denied.

An initial disability rating in excess of 10 percent for left 
knee arthritis is denied.

An initial compensable disability rating for bursitis of the 
left hip is denied.



		
	RICHARD B. FRANK 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

